Citation Nr: 1719903	
Decision Date: 06/05/17    Archive Date: 06/21/17

DOCKET NO.  10-39 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for scoliosis of the thoracic spine.

2.  Entitlement to an initial compensable rating for prostatitis prior to October 26, 2016, and to a rating in excess of 40 percent thereafter.

3.  Entitlement to an initial rating in excess of 20 percent for degenerative disc disease (DDD) with lumbar spine strain.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from October 1982 to September 2006.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2009 and July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

This matter was originally before the Board in September 2016, at which time the Board issued a remand of the claim of entitlement to service connection for scoliosis of the thoracic spine, entitlement to an initial rating in excess of 20 percent for DDD with lumbar spine sprain, and entitlement to an initial compensable disability rating for prostatitis further development.  

In a November 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the Veteran's disability rating for his prostatitis from noncompensable to 40 percent, effective October 26, 2016.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issue of entitlement to a disability rating in excess of 20 percent for DDD with lumbar spine strain is addressed in the REMAND portion of the decision below the ORDER and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's scoliosis of the thoracic spine is a congenital defect.

2.  There was no superimposed disease or injury of the congenital defect during service, and no permanent worsening of scoliosis during service

3.  Prior to October 26, 2016, the Veteran's prostatitis did not manifest to the level of requiring the wearing of absorbent materials which must be changed at least 2 times per day, or urinary tract infection requiring long-term therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.

4.  As of October 26, 2016, the Veteran's prostatitis did not manifest to the level of voiding dysfunction requiring the use of an appliance, or the wearing of absorbent material which must be changed more than 4 times per day. 


CONCLUSIONS OF LAW

1.  Prior to October 26, 2016, the criteria for initial compensable disability rating for prostatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115, Diagnostic Code 7527 (2016).

2. As of October 26, 2016, the criteria for a disability rating in excess of 40 percent for prostatitis have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.115, Diagnostic Code 7527 (2016).

3.  The criteria for service connection for scoliosis of the thoracic spine have not been met. 38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303(c), 3.306, 4.9 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by February 2009 and January 2010 letters.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
 
Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the October and November 2016 VA examinations are adequate as they involved an evaluation of the Veteran, a review of the Veterans' treatment records, and provided adequate discussion of the diagnosis provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The instant claim was previously remanded by the Board in September 2016.  Specifically, the Board instructed that the Veteran be provided VA examinations regarding his claims of entitlement to service connection for scoliosis of the thoracic spine and entitlement to a compensable disability rating for prostatitis.  The Veteran was provided the requested examinations in October 2016 and November 2016.  The Board finds the VA examinations regarding the Veterans claims for service connection for scoliosis of the thoracic spine and entitlement to a compensable disability rating for prostatitis to be adequate.  In those claims, there has been substantial compliance with the prior remand directives, and adjudication of the Veteran's claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 2271.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Entitlement to Service Connection for Scoliosis of the Thoracic Spine, to Include as Secondary to Degenerative Disc Disease with a Lumbar Spine Sprain 

The Veteran claims entitlement to service connection for scoliosis of the thoracic spine.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin v. Shinseki, 22 Vet. App. 390, 394   (2009); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-97.  It follows that, in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395  

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111. See 38 C.F.R. § 3.303 (c); see also Quirin, 22 Vet. App. at 394 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").

For purposes of determining whether a disorder is a congenital defect or a familial disease, VA interprets the term "disease" in 38 U.S.C. §§ 310, 331, and the term "defects" in 38 C.F.R. § 3.303(c), as being mutually exclusive.  "Disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  See VAOPGCPREC 82-90 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed. 1974)).  On the other hand, the term "defect," viewed in the context of 38 C.F.R. § 3.303(c), is defined as a structural or inherent abnormality or conditions which are more or less stationary in nature.  As noted in VAOPGCPREC 82-90, a Federal court, in drawing a distinction between "disease" and "defect," indicated that disease referred to a condition considered capable of improving or deteriorating, whereas defect referred to a condition not considered capable of improving or deteriorating.  See Durham v. United States, 214 F.2d 862, 875 (D.C. Cir. 1954); see also United States v. Shorter, 343 A.2d 569, 572 (D.C. 1975).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

In the present case, the Veteran's scoliosis predates his active service as evidenced by a June 1982 medical record discussing an x-ray of the Veteran's scoliosis.  After a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran has scoliosis of the thoracic spine that is a congenital defect.

In a November 2016 VA examination regarding the Veteran's scoliosis the VA medical examiner stated:

The scoliosis was first mentioned in the medical records on an x-ray dated 6/21/82, prior to the DD-214 date of service entry.  An MRI of 3/31/06 at Bolling [Air Force Base] reported an "unremarkable MRI of the lumbar spine".  A lumbar spine x-ray at the [District of Columbia Veterans Affairs Medical Center] dated 8/20/2016 was read as showing "Mild S-shaped scoliosis is present with convexity of the dorsal spine to the right above the diaphragm in the lumbar spine to the left at L4-L5."  This report is not significantly different than the report of June 1982.  Therefore, there is no evidence in the record that the scoliosis was worsened by events that occurred during active service...The scoliosis existed prior to the DD-214 date of service entry.  This is a congenital defect, not a disease...[a]s clearly shown by the x-ray prior to active duty...it neither arose in service nor was related to active service.

In the absence of superimposed disease or injury, service connection may not be allowed for thoracic spine scoliosis because this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§3.303(c), 4.9.  VA regulations specifically prohibit service connection for congenital defects, such as the Veteran's thoracic spine scoliosis, unless such defect was subjected to a superimposed disease or injury which created additional disability. See VAOPGCPREC 82-90.

The Board next finds that there was no superimposed disease or injury of the congenital defect of scoliosis during service, and the congenital defect of scoliosis did not increase in severity beyond the normal progression during service.  In the November 2016 VA examination, the VA examiner discussed any increase in severity of the Veteran's scoliosis, stating, "the 'minimal' osteoarthritic changes seen on the 8/20/16 x-ray (ten years after discharge) do not worsen the scoliosis which has been essentially stable by both imaging procedures, dated 1982 and 2016." 

The Board acknowledges the Veteran's contentions that his scoliosis was aggravated by his service-connected lumbar spine disability.  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  Secondary service connection is not warranted for the Veteran's scoliosis because the only way service connection may be granted for a congenital defect is if it were subject to an in-service superimposed disease or injury.  VAOPGCPREC 82-90 (July 18, 1990).  

Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran does not currently have a thoracic spine disability that is qualified for VA disability compensation benefits.  The evidence shows that the Veteran has a congenital defect, scoliosis of the thoracic spine, which, by regulatory definition, is not a disability.  38 C.F.R. §§ 3.303 (c), 4.9; see VAOPGCPREC 82-90.  The service and VA treatment records, along with the findings of the November 2016 VA examination, establish that the Veteran has been diagnosed with the congenital defect of thoracic spine scoliosis not requiring treatment.

While the Veteran has been diagnosed with scoliosis of the thoracic spine, the weight of the evidence demonstrates this congenital defect was not subjected to a superimposed disease or injury during service that created additional disability, and the preexisting congenital scoliosis was not permanently increased in severity beyond the natural progression (aggravated) during service as required for service connection for a congenital defect.  Id.  For these reasons, the Board finds that the preponderance of the evidence of record is against a finding of service connection for scoliosis of the thoracic spine, and the appeal must be denied.  As the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Increased Rating 

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular Diagnostic Code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Evidence to be considered in the appeal of an initial assignment of a disability evaluation is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period (a "staged rating").  Fenderson,12 Vet. App. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Given the nature of the present claim for a higher initial rating, the Board has considered all evidence of severity since the effective date for the award of service connection. 

Prostatitis

Under Diagnostic Code 7527, prostate gland injuries, infections, hypertrophy, postoperative residuals, should be rated as either voiding dysfunction or urinary tract infections, whichever is more predominant.  38 C.F.R. § 4.115b.  

In accordance with 38 C.F.R.§ 4.115a, a 10 percent rating for urinary tract infection is warranted when the disability requires long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  A 30 percent rating is warranted when there is recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Poor renal function due to urinary tract infection is to be rated as renal dysfunction.  

Under 38 C.F.R.§ 4.115a, a 20 percent rating for a voiding dysfunction is warranted for requiring the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent rating is warranted for requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  A 60 percent rating is warranted for requiring the use of an appliance, or wearing of absorbent materials which must be changed more than 4 times per day. 

Entitlement to an Initial Compensable Rating for Prostatitis, Prior to October 26, 2016

The Veteran was service-connected for prostatitis and given a noncompensable initial rating in a July 2010 rating decision.  In his September 2010 appeal to the Board, the Veteran sought a compensable rating for his prostatitis disability stating that medical records showed chronic suffering and continued treatment for prostatitis.  

The Veteran was diagnosed with prostatitis in a July 2009 VA examination.  During the examination the Veteran indicated he was experiencing nearly monthly symptoms of urinary frequency and dysuria, but that the symptoms routinely only lasted a few days and subsided without treatment.  

A review of the Veteran's medical records demonstrates symptoms consistent with his statements at the July 2009 VA examination.  The Veteran reported the symptom of increased urinary urgency in March 2010 and May 2010.  In June 2010 the Veteran indicated increased urgency and frequency in urination, post void dribbling, and dysuria, but also was also negative for any urinary tract infection or loss of control of bladder. The Veteran was prescribed medication for his symptoms.  A June 2013 medical note describes the Veteran as having increased frequency in urination for over a year.  In September 2013 the Veteran was treated for burning during urination.

However, these symptoms and diagnoses do not reach the levels of a compensable rating.  After review of the Veteran's medical records, the Board determines the probative medical evidence of record fails to establish the required criteria for a compensable rating.  As discussed above, prostate gland injuries are rated as either voiding dysfunction or urinary tract infections, whichever is more predominant. In the present case, the probative medical evidence does not demonstrate urinary tract infections requiring long-term drug therapy, 1-2 hospitalizations per year and/or requiring intermittent intensive management.  See 38 C.F.R.§4.115(a).  The record also does not contain the necessary probative medical evidence to establish the Veteran's voiding dysfunction warranted the wearing and changing of absorbent materials less than twice a day.  Id.  

The Board acknowledges the Veteran's contentions that his service-connected prostatitis warrants an initial compensable evaluation.  The Board notes that the Veteran is competent to report symptoms of his prostatitis, but not to identify a specific level of disability.  The Veteran is capable of observing increased frequency and urgency in urination.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination of the Veteran and review of the medical record is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran cannot show that the rating criteria for a compensable evaluation under 38 C.F.R. § 4.115, Diagnostic Code 7527 are not met.  He did not report urinary tract infections with long term drug therapy, hospitalizations, or the use of absorbent materials.    

The Board finds, prior to October 26, 2016, the probative evidence of record does not establish that the Veteran's prostatitis manifested to the level necessary to support an initial compensable evaluation.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for a compensable evaluation.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Entitlement to a Compensable Rating in in Excess of 40 percent for Prostatitis, as of October 26, 2016

The Veteran was granted a 40 percent disability rating in a November 2016 rating decision based upon the Veteran's daytime voiding interval of less than one hour, or awakening to void five or more times per night.

In accordance with 38 C.F.R. § 4.115, Diagnostic Code 7527, prostatitis should be rated as either voiding dysfunction or urinary tract infection, whichever is predominant.  A 30 percent rating represents the highest possible rating for urinary tract infections.  38 C.F.R. § 4.115a.  Accordingly, the Veteran could not receive an increase from his current 40 percent disability rating if rated using the urinary tract infection criteria.  As noted above, poor renal function from urinary tract infections is rated under the criteria for renal dysfunction, which provides higher ratings of 60, 80, and 100 percent.  38 C.F.R. § 4.115b.  However, the record does not show, nor does the Veteran assert, that he has poor renal dysfunction.  The October 2016 VA examiner specifically found that the Veteran does not have renal dysfunction due to his condition.  Therefore, the criteria for renal dysfunction are not for application.  

Moreover, to warrant an increase from  a 40 percent disability rating to a 60 percent disability rating under the voiding dysfunction criteria, the Veteran would need to establish either the wearing of absorbent materials that need to be changed more than four times per day, or the use of an appliance for voiding.  Id.

The probative medical evidence of record does not establish the use of an appliance for voiding, or the use of absorbent materials that need to be changed more than four times per day.  Specifically, in an October 26, 2016 VA examination, the VA examiner noted that the Veteran's voiding dysfunction did not require the use of an appliance, and that leakage caused by the voiding dysfunction did not require the use of absorbent materials 

The Board did not consider the urinary frequency of the Veteran as it is not contemplated in the ratings criteria under 38 C.F.R. § 4.115, Diagnostic Code 7527.  The Veteran did not assert the use of absorbent materials or an appliance.  

The Board finds, prior to October 26, 2016, the probative evidence of record does not establish that the Veteran's prostatitis manifested to the level necessary to support an increase to 60 percent disabling.  See Fenderson, 12 Vet. App. 114.  The preponderance of the evidence is against his claim for an increased rating.  Consequently, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 55.

Finally, a total disability rating based on individual unemployability (TDIU) is not warranted because the Veteran does not contend, and the evidence does not show, that his service connected disabilities render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009); see also Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for scoliosis of the thoracic spine is denied. 

Entitlement to an initial compensable rating for prostatitis prior to October 26, 2016 is denied.

Entitlement to a disability rating in excess of 40 percent for prostatitis as of October 26, 2016, is denied.


REMAND

The September 2016 Remand instructed that the Veteran receive a medical examination to determine the extent of functional impairment suffered by the Veteran as a result of his service-connected DDD with lumbar spine strain.  A VA examination of the Veteran's thoracolumbar spine was completed in November 2016.  The September 2016 Remand directed the examiner to specifically include joint testing for pain on both active and passive motion, and do so on weight bearing and non-weight bearing.  This was not accomplished.  The Veteran is entitled to substantial compliance with the Board's remand instructions.  See Stegall, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Additionally, the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if applicable, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

In this case, a review of the claims file reveals that the November 2016 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The report also does not specify whether the results are weight-bearing or nonweight-bearing.  As the previous examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, a new examination is necessary to decide the claim.  See 38 U.S.C.A. § 5103A (d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician to determine the current severity of his low back disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

a. The examiner must determine the current severity of the Veteran's DDD with lumbar spine strain.  

b. The testing for lumbar spine range of motion must be based on both active and passive range of motion, and weight-bearing/ nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

c. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


